This is an application under article 78 of the Civil Practice Act for an order annulling a determination of the State Liquor Authority canceling wholesale liquor license No. LL-185 issued to the petitioner and refusing a renewal of such license. Petitioner was charged in seven counts by respondents with various violations. After conducting a hearing on March 15, 1945, an order was made canceling petitioner’s wholesale license. The decision found petitioner guilty of the seven charges. At the same time respondents disapproved petitioner’s application for a renewal of its license for the period commencing March 1, 1945, and terminating February 28, 1946. Respondents gave no reason for the disapproval. Six of the charges made against petitioner are for sales in violation of Office of Price Administration prices made during the period between April 1, 1943, and December 1, 1943, not within the current license period. Violations of the Alcoholic Beverage Control Law by the holder of a wholesale liquor license prior to the licensing period cannot form the basis of a revocation of the license.. Violations of Office of Price Administration price regulations are not a ground for revocation {Matter of Colonial Liquor Distributors v. O’Connell, 269 App. Div. 496). Charge No. 7 accused petitioner of violating subdivision 2 of section 101-a of the Alcoholic Beverage Control Law. That offense did occur within the licensing period. The proof,' however, is insufficient to show that petitioner had been given notice that the person to whom the sale was made was on the delinquent list. Neither is there any' proof in the record to show that petitioner knowingly, willfully or intentionally made the sale. Even if true, the charge would only warrant a suspension of petitioner’s license for a period of not more than five days for the first offense and not more than thirty days for a subsequent offense. Determination of respondents is annulled on the law and facts, with $50 costs and disbursements, and the matter remitted to respondents for consideration of the application-for the issuance of a license to petitioner for the period commencing March 1, 1945, and terminating February 28, 1946. All concur.